FIRST AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This First Amendment to Amended and Restated Loan and Security Agreement (this
"Amendment") is entered into as of October 19, 2001, by and between COMERICA
BANK-CALIFORNIA, SUCCESSOR IN INTEREST TO IMPERIAL BANK ("Bank") and CHORDIANT
SOFTWARE, INC. ("Borrower").

RECITALS

Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of August 16, 2000 (the "Agreement"). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

 1.  The following defined terms in Section 1.1 of the Agreement are hereby
     amended to read as follows:
     
     "Equipment Maturity Date" October 18, 2004.
     
     "Quick Assets" means, at any date as of which the amount thereof shall be
     determined, the unrestricted cash and cash-equivalents, plus net, booked
     accounts receivable of Borrower, determined in accordance with GAAP.
     
     "Revolving Maturity Date" means October 18, 2002.

 2.  Subsections (i) and (ii) of Section 2.1(b) of the Agreement are amended in
     its entirety to read as follows:
     
     (b) Equipment Advances.
     
     (i) Subject to and upon the terms and conditions of this Agreement, at any
     time from the date hereof through the Revolving Maturity Date, Bank agrees
     to make advances (each an "Equipment Advance" and, collectively, the
     "Equipment Advances") to Borrower in an aggregate outstanding amount not to
     exceed the Equipment Line. Each Equipment Advance shall not exceed one
     hundred percent (100%) of the invoice amount of equipment, furniture,
     software licenses and corporate purposes approved by Bank from time to time
     (which Borrower shall, in any case, have purchased within 90 days of the
     date of the corresponding Equipment Advance), excluding taxes, shipping,
     warranty charges, freight discounts, soft costs, and installation expense.
     The foregoing notwithstanding, the aggregate amount of all Equipment
     Advances used to finance software shall not exceed the lesser of (A)
     twenty-five percent (25%) of the aggregate amount of the outstanding
     Equipment Advances, or (B) $500,000.
     
     (ii) Interest shall accrue from the date of each Equipment Advance at the
     rate specified in Section 2.3(a), and shall be payable monthly on the
     eighteenth (18th) day of each month. Any Equipment Advances (except for
     Equipment Advances used to finance software) that are outstanding on April
     18, 2002 (the "First Term Date") shall be payable in thirty (30) equal
     monthly installments of principal, plus all accrued interest, beginning on
     May 18, 2002, and continuing on the same day of each month thereafter
     through the Equipment Maturity Date. Any Equipment Advances used to finance
     software that are outstanding on the First Term Date shall be payable in
     twenty-four (24) equal monthly installments of principal, plus all accrued
     interest, beginning on May 18, 2002, and continuing on the same day of each
     month thereafter until paid. Any Equipment Advances (except for Equipment
     Advances used to finance software) drawn after the First Term Date that are
     outstanding on the Revolving Maturity Date shall be payable in twenty-four
     (24) equal monthly installments of principal, plus all accrued interest,
     beginning on November 18, 2002, and continuing on the same day of each
     month thereafter through the Equipment Maturity Date. Any Equipment
     Advances used to finance software drawn after the First Term Date that are
     outstanding on the Revolving Maturity Date shall be payable in eighteen
     (18) equal monthly installments of principal, plus all accrued interest,
     beginning on November 18, 2002, and continuing on the same day of each
     month thereafter through the Equipment Maturity Date, at which time all
     amounts due under this Section 2.1(b) and any other amounts due under this
     Agreement shall be immediately due and payable. Equipment Advances, once
     repaid, may not be reborrowed. Borrower may prepay any Equipment Advances
     without penalty or premium.

 3.  A new Section 2.1(f) is added to the Agreement, which shall read as
     follows:
     
     (f) Cash Management Sublimit. Subject to the terms and conditions of this
     Agreement, Borrower may utilize up to One Million Two Hundred Thousand
     Dollars ($1,200,000) (the "Cash Management Sublimit") for ACH and direct
     deposit of payroll services provided by Bank. All agreements executed in
     connection with the Cash Management Sublimit shall be, in form and
     substance, acceptable to Bank, in its sole discretion. Any amounts actually
     paid by Bank in respect of the Cash Management Sublimit shall, when paid,
     constitute an Advance under the Committed Revolving Line.

 4.  Section 2.2 of the Agreement is amended to read as follows:
     
     2.2 Overadvances. If at any time or for any reason the aggregate amount of
     the outstanding Advances plus the aggregate face amount of all outstanding
     Letters of Credit plus the aggregate amount outstanding in respect of the
     FX Sublimit exceeds the lesser of (a) the Committed Revolving Line, or (b)
     the greater of (i) Three Million Dollars ($3,000,000) or (ii) the Borrowing
     Base, Borrower shall immediately pay to Bank, in cash, the amount of such
     excess.

 5.  Subsections (i) and (ii) of Section 2.3(a) of the Agreement are amended to
     read as follows:
     
     (a) Interest Rates.
     
     (i) Advances. Except as set forth in Section 2.3(b), Advances which are
     Prime Rate Advances (as such term is used herein) shall bear interest, on
     the outstanding daily balance thereof, at a rate equal to the Prime Rate
     plus one and one-half percent (1.50%). Except as set forth in Section
     2.3(b), Advances which are LIBOR Rate Advances shall bear interest at the
     rate specified in Section 2.5(b).
     
     (ii) Equipment Advances. Except as set forth in Section 2.3(b), the
     Equipment Advances shall bear interest, on the outstanding daily balance
     thereof, at a rate equal to the Prime Rate plus two percent (2.0%).

 6.  The second sentence of Section 2.5(b) of the Agreement is amended to read
     as follows:
     
     The outstanding principal balance of each LIBOR Rate Advance shall bear
     interest until principal is due (computed daily on the basis of a 360 day
     year and actual days elapsed) at a rate per annum equal to the LIBOR Rate
     plus 500 basis points for such LIBOR Rate Advance.

 7.  The last paragraph of Section 6.3 is amended to read as follows:
     
     Bank shall have a right from time to time hereafter to audit Borrower's
     Accounts and appraise Collateral at Borrower's expense, provided that such
     audits will be conducted no more often than every twelve (12) months unless
     an Event of Default has occurred and is continuing.

 8.  Section 6.8 of the Agreement is amended to read as follows:
     
     6.8 Quick Ratio. Borrower shall maintain, as of the last day of each fiscal
     quarter of Borrower, a ratio of Quick Assets to Current Liabilities less
     deferred revenue of at least 2.00 to 1.00.

 9.  A new Section 6.12 is added to the Agreement, which shall read as follows:
     
     6.12 Total Liabilities-Tangible Net Worth. Borrower shall maintain, as of
     the last day of each fiscal quarter of Borrower, a ratio of Total
     Liabilities to Tangible Net Worth of not more than 2.00 to 1.00.

 10. The Compliance Certificate to be delivered after the date of this Amendment
     shall be in the form of Exhibit D hereto.
 11. As a condition precedent to the effectiveness of this Amendment, Borrower
     shall pay to Bank, on the date of this Amendment, a Facility Fee equal to
     $18,125. If, from the date of this Amendment through 90 days after the date
     of this Amendment, Borrower has transferred at least Twenty Million Dollars
     ($20,000,000) to one or more deposit accounts with Bank, Borrower shall not
     be liable for any additional Facility Fee. If, from the date of this
     Amendment through 90 days after the date of this Amendment, Borrower has
     transferred an amount equal to Zero Dollars ($0) or any amount less than
     Twenty Million Dollars ($20,000,000) to one or more deposit accounts with
     Bank, Borrower shall pay to Bank, within 90 days after the date of this
     Amendment, an additional Facility Fee equal to $18,125.
 12. Unless otherwise defined, all initially capitalized terms in this Amendment
     shall be as defined in the Agreement. The Agreement, as amended hereby,
     shall be and remain in full force and effect in accordance with its
     respective terms and hereby is ratified and confirmed in all respects.
     Except as expressly set forth herein, the execution, delivery, and
     performance of this Amendment shall not operate as a waiver of, or as an
     amendment of, any right, power, or remedy of Bank under the Agreement, as
     in effect prior to the date hereof. Borrower ratifies and reaffirms the
     continuing effectiveness of all promissory notes, guaranties, security
     agreements, mortgages, deeds of trust, environmental agreements, and all
     other instruments, documents and agreements entered into in connection with
     the Agreement.
 13. Borrower represents and warrants that the representations and warranties
     contained in the Agreement are true and correct as of the date of this
     Amendment, and that no Event of Default has occurred and is continuing.
 14. This Amendment may be executed in two or more counterparts, each of which
     shall be deemed an original, but all of which together shall constitute one
     instrument.
 15. As a condition to the effectiveness of this Amendment, Bank shall have
     received, in form and substance satisfactory to Bank, the following:
      a. this Amendment, duly executed by Borrower;
      b. Corporate Resolutions to Borrow;
      c. payment of the fees then due specified in Section 10 hereof;
      d. all Bank Expenses incurred through the date of this Amendment;
      e. an audit of the Collateral, the results of which shall be satisfactory
         to Bank; and
      f. such other documents, and completion of such other matters, as Bank may
         reasonably deem necessary or appropriate.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

  CHORDIANT SOFTWARE, INC.

 

By:

Title:

      COMERICA BANK-CALIFORNIA, SUCCESSOR IN INTEREST TO IMPERIAL BANK

 

By:

Title:





EXHIBIT D

COMPLIANCE CERTIFICATE



TO: COMERICA BANK-CALIFORNIA, SUCCESSOR IN INTEREST TO IMPERIAL BANK

FROM: CHORDIANT SOFTWARE, INC.

The undersigned authorized officer of CHORDIANT SOFTWARE, INC. hereby certifies
that in accordance with the terms and conditions of the Amended and Restated
Loan and Security Agreement between Borrower and Bank (the "Agreement"),
(i) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below and (ii) all representations
and warranties of Borrower stated in the Agreement are true and correct in all
material respects as of the date hereof. Attached herewith are the required
documents supporting the above certification. The Officer further certifies that
these are prepared in accordance with Generally Accepted Accounting Principles
(GAAP) and are consistently applied from one period to the next except as
explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under "Complies" column.



Reporting Covenant

Required

Complies

        Annual (CPA Audited) FYE within 120 days Yes No 10K and 10Q within 5
days of filing (or 95 days/50 days of quarter end) Yes No A/R & A/P Agings,
Borrowing Base Certificate, deferred revenue report Monthly within 20 days (if
Advances + LC + FX > $3,000,000) Yes No A/R Audit Annual Yes No IP Report
Quarterly within 30 days Yes No                 Financial Covenant Required
Actual

Complies

          Maintain on a Quarterly Basis:        

Minimum Adjusted Quick Ratio

2.00:1.00 _____:1.00 Yes No

Minimum Tangible Net Worth

$_________ * $________ Yes No

Maximum Debt-TNW

2.00:1.00 _____:1.00 Yes No                    

* $25,000,000 plus 60% of New Equity proceeds

    Comments Regarding Exceptions: See Attached. BANK USE ONLY       Received
by: Sincerely,

AUTHORIZED SIGNER

      Date:     Verified: SIGNATURE

AUTHORIZED SIGNER

        Date: TITLE     Compliance Status Yes No   DATE  



CORPORATE RESOLUTIONS TO BORROW



Borrower: CHORDIANT SOFTWARE, INC.

I, the undersigned Secretary or Assistant Secretary of CHORDIANT SOFTWARE, INC.
(the "Corporation"), HEREBY CERTIFY that the Corporation is organized and
existing under and by virtue of the laws of the State of Delaware.

I FURTHER CERTIFY that at a meeting of the Directors of the Corporation duly
called and held, at which a quorum was present and voting, (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
were adopted.

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:

NAMES POSITIONS ACTUAL SIGNATURES

                                   

acting for an on behalf of this Corporation and as its act and deed be, and they
hereby are, authorized and empowered:

Borrow Money.

To borrow from time to time from Comerica Bank-California, successor in interest
to Imperial Bank ("Bank"), on such terms as may be agreed upon between the
officers, employees, or agents of the Corporation and Bank, such sum or sums of
money as in their judgment should be borrowed, without limitation.



Execute Amendment.

To execute and deliver to Bank that certain First Amendment to Amended and
Restated Loan and Security Agreement dated as of October 19, 2001 (the
"Amendment") and any related documents, and also to execute and deliver to Bank
one or more renewals, extensions, modifications, consolidations, or
substitutions therefor.



Grant Security.

To grant a security interest to Bank in the Collateral described in the Loan
Documents, which security interest shall secure all of the Corporation's
Obligations, as described in the Loan Documents.



Negotiate Items.

To draw, endorse, and discount with Bank all drafts, trade acceptances,
promissory notes, or other evidences of indebtedness payable to or belonging to
the Corporation or in which the Corporation may have an interest, and either to
receive cash for the same or to cause such proceeds to be credited to the
account of the Corporation with Bank, or to cause such other disposition of the
proceeds derived therefrom as they may deem advisable.



Further Acts.

In the case of lines of credit, to designate additional or alternate individuals
as being authorized to request advances thereunder, and in all cases, to do and
perform such other acts and things, to pay any and all fees and costs, and to
execute and deliver such other documents and agreements as they may in their
discretion deem reasonably necessary or proper in order to carry into effect the
provisions of these Resolutions.



BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Corporation's agreements or commitments in effect at
the time notice is given.

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.

I FURTHER CERTIFY that attached hereto are true and correct copies of the
Certificate of Incorporation and Bylaws of the Corporation.

IN WITNESS WHEREOF, I have hereunto set my hand on October 19, 2001 and attest
that the signatures set opposite the names listed above are their genuine
signatures.

  CERTIFIED TO AND ATTESTED BY:

 

X

 

 

 

 